Fourth Court of Appeals
                               San Antonio, Texas
                                    February 21, 2020

                                   No. 04-19-00312-CV

                                  Marcel MARTINEZ,
                                       Appellant

                                            v.

      Jesse TORRES, Gold Standard Plumbing, LLC and Edy Jonathan Pech-Guamuch,
                                      Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-17644
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER
       The appellant's Second Motion for Extension of Time to file Brief is GRANTED. The
appellant's brief is due March 16, 2020. No further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court